Citation Nr: 1530692	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for allergic rhinitis and sinusitis.

2.  Entitlement to service connection for headaches, to include as secondary to allergic rhinitis and sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1986 to November 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The case was previously before the Board in September 2010, April 2012, and August 2013 when it was remanded for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is once again necessary.  In its August 2013 remand, the Board observed that the record contains competent medical evidence linking the Veteran's headaches to allergic rhinitis and sinusitis.  Service treatment records document near continuous treatment for allergies throughout the Veteran's 20 year period of active service and the June 2012 VA examiner provided medical opinions in support of the claims for headaches and allergies.  The Board concluded in the remand that the claim for service connection for headaches was inextricably intertwined with the pending claims for service connection for allergic rhinitis and sinusitis. 

The appeal was remanded by the Board in August 2013 to allow for adjudication of the allergic rhinitis and sinusitis claims.  In response, the Agency of Original Jurisdiction (AOJ) scheduled the Veteran for a VA contract examination in May 2014, but the Veteran cancelled the examination noting that he was unavailable until November 2014.  The examination was not rescheduled and the claims for allergic rhinitis and sinusitis were denied in a June 2014 rating decision.  The Veteran filed a notice of disagreement (NOD) with the denial in March 2015, but has not been provided a statement of the case (SOC).  A remand is therefore required for the issuance of a SOC addressing the claim for entitlement to service connection for allergic rhinitis and sinusitis. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative on the issue of entitlement to service connection for allergic rhinitis and sinusitis.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects the appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board, along with the claim for entitlement to service connection for headaches.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






